Title: Thomas Jefferson to Abigail Adams, 21 December 1786
From: Jefferson, Thomas
To: Adams, Abigail


     
      Dear Madam
      Paris Dec. 21. 1786
     
     An unfortunate dislocation of my right wrist has for three months deprived me of the honor of writing to you. I begin now to use my pen a little, but it is in great pain, and I have no other use of my hand. The swelling has remained obstinately the same for two months past, and the joint, tho I beleive well set, does not become more flexible. I am strongly advised to go to some mineral waters at Aix in Provence, and I have it in contemplation. I was not alarmed at the humor shewn by your countrymen. On the contrary I like to see the people awake and alert. But I received a letter which represented it as more serious than I had thought. Mr Adams however restores my spirits; I believe him and I thank him for it. The good sense of the people will soon lead them back, if they have erred in a moment of surprize. My friends write me that they will send my little daughter to me by a Vessel which sails in May for England. I have taken the liberty to tell them that you will be so good as to take her under your wing till I can have notice to send for her, which I shall do express in the moment of my knowing she is arrived. She is about 8. years old, and will be in the care of her nurse, a black woman, to whom she is confided with safety. I knew your goodness too well to scruple the giving this direction before I had asked your permission. I beg you to accept assurances of the constant esteem with which I have the honor to be Dear Madam your most obedient & most humble servt.
     
      Th: Jefferson
     
    